 1 STEVEN G. KALAR
   Federal Public Defender
 2 CANDIS MITCHELL
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 candis_mitchell@fd.org

 6 Counsel for Defendant Karen Selvage

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                          EUREKA
                                           SAN FRANCISCO DIVISION
10

11    United States of America,                                  Case Number: cr 18-208 RMI
12                   Plaintiff,
                                                                 Joint Stipulation and [Proposed]
13    v.                                                         Order Continuing Sentencing Date
14    Karen Selvage,                                             Date: January 14, 2018 2019
                                                                 Time: 11:00 a.m.
15                   Defendants.
16

17
                                                      STIPULATION
18
19           Defendant Selvage had a stroke on October 9, 2018. She received brain surgery the next day. She

20
     was then in a medically induced coma for three-weeks. She is currently recuperating in an acute
21
     rehabilitation center in Oakland. In light of her recovery and needs, the parties are seeking a continuance
22

23 to permit her to recover and go through rehabilitation. Accordingly, counsel jointly request a continuance

24
     of the presently set sentencing hearing from January 14, 2018, at 11:00 a.m., to July 15, 2018, at 11:00 a.m.
25
            SO STIPULATED.
26

27

28 Jt. Stip. Cont. Sentencing & [Prop.] Order
   cr 18-208 RMI                           1
            SO STIPULATED.
 1

 2          Dated: November 28, 2018                               /s/ Denise Oki
                                                                   DENISE OKI
 3
                                                                   Special Assistant United States Attorney
 4
            Dated: November 28, 2018                               /s/ Candis Mitchell
 5
                                                                   CANDIS MITCHELL
 6                                                                 Attorney for Defendant Selvage
 7

 8
 9
                                                    [Proposed] Order
10

11          For the reasons stated above, the Court continues the sentencing hearing date from January 14,
12   2019                            2019
     2018, at 11:00 a.m., to July 15, 2018, at 11:00 a.m.
13

14          SO ORDERED.

15          Dated:______________
                   11/29/2018                               ___________________________________
16                                                          Robert M. Illman
17                                                          United States Magistrate Judge

18
19

20

21

22

23

24

25

26

27

28 Jt. Stip. Cont. Sentencing & [Prop.] Order
   cr 18-208 RMI                           2
